                    UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF ARIZONA

In the Matter of:

NICOLE R. MCGILL,                                   Case No. 20:20-bk-09868-DPC
(Social Security No. ***-**-0949)                   Chapter 7
                                                    Hon. Daniel P. Collins
            Debtor.
___________________________/

MICHIGAN UNEMPLOYMENT                               Adversary Proceeding No.
INSURANCE AGENCY,                                   20-         -DPC
                                                    Hon. Daniel P. Collins
             Plaintiff,
v.

NICOLE R. MCGILL,

            Defendant.
___________________________/

            COMPLAINT TO DETERMINE DISCHARGEABILITY
                   OF DEBT AND FOR JUDGMENT

      The Michigan Unemployment Insurance Agency (Agency), by and through its

attorneys, Dana Nessel, Attorney General, and Rebecca M. Smith, Assistant

Attorney General, requests this Court rule that the Debtor’s debt to the Agency is

nondischargeable under 11 U.S.C. §§ 523(a)(2), 523(a)(7) and Cohen v De La Cruz,

523 U.S. 213, 220-221 (1998).


                                    JURISDICTION

      1.     This action arises under 11 U.S.C. § 523 and is an Adversary

Proceeding under Fed. R. Bank. P. 7001(6).




Case 2:20-bk-09868-DPC    Doc 16 Filed 12/02/20 Entered 12/02/20 12:53:04       Desc
                          Main Document    Page 1 of 6
      2.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I).

      3.     This Adversary Proceeding relates to a Chapter 7 case, In the Matter

of Nicole McGill, case no. 20:20-bk-09868-DPC, pending in the Bankruptcy Court for

the District of Arizona.

      4.     This Court has jurisdiction to hear and decide this matter under 28

U.S.C. § 1334.


                             GENERAL ALLEGATIONS

      5.     Plaintiff is an agency of the State of Michigan established by the

Michigan Employment Security Act, Mich. Comp. Laws § 421.1, et seq.

      6.     Defendant, Nicole R. McGill, filed a Voluntary Petition for Relief under

Chapter 7 of the Bankruptcy Code in this Court on August 28, 2020.

      7.     The deadline for filing a Complaint for Dischargeability of a Debt is

December 4, 2020.

      8.     McGill received unemployment benefits for the weeks ending April 3,

2010 through July 3, 2010.

      9.     In Administrative Determinations dated October 29, 2013, the Agency

found that McGill was ineligible for unemployment benefits for the weeks listed in

paragraph 8 because she was working full-time for Cellco Partnership. The Agency

further found that McGill committed fraud by intentionally misleading and/or

concealing information to obtain benefits she was not entitled to receive.

      10.    On May 30, 2017, the Agency conducted a rereview and affirmed the

October 29, 2013 Administrative Determinations.

                                          2

Case 2:20-bk-09868-DPC     Doc 16 Filed 12/02/20 Entered 12/02/20 12:53:04        Desc
                           Main Document    Page 2 of 6
      11.    Mich. Comp. Laws § 421.48, provides in relevant part that a person is

considered eligible for unemployment benefits during a period in which the person

is not employed or where the individual’s remuneration is less than the individual’s

weekly benefit rate.

      12.    Mich. Comp. Laws § 421.54(b), provides in relevant part that damages

shall be double the amount of restitution if restitution is less than $500.00, and

quadruple the amount of restitution if restitution is $500.00 or more.

      13.    Mich. Comp. Laws § 421.62(a), provides in relevant part that the

Agency is entitled to recover improperly paid benefits.

      14.    The Administrative Redeterminations ordered restitution of $5,418.00

in overpaid benefits and in addition, assessed a statutory fraud penalty of

$30,960.00 under Mich. Comp. Laws § 421.54 due to McGill’s false representations

and failure to disclose material facts, for a total of $36,378.00. (See Agency

calculations, Exhibit A.)

      15.    The Agency has collected $0.00 from McGill. (See Exhibit A.)


  COUNT I – NONDISCHARGEABILITY DUE TO FRAUD PURSUANT TO
                      11 U.S.C. § 523(a)(2)

      16.    The Agency re-alleges and incorporates herein the allegations

contained in paragraphs 1 through 15.

      17.    Persons who receive unemployment benefits must, as a condition

precedent to the receipt of benefits, certify biweekly to the Agency that during each

week for which benefits are sought, they were unemployed; available for


                                           3

Case 2:20-bk-09868-DPC      Doc 16 Filed 12/02/20 Entered 12/02/20 12:53:04          Desc
                            Main Document    Page 3 of 6
employment, and seeking employment; or if they were employed, the amount of

remuneration must be reported so that benefits may be adjusted.

      18.    McGill certified to the Agency that for each week she was a person who

is receiving unemployment benefits, as a condition precedent to the receipt of

benefits, and she was eligible for benefits.

      19.    The Agency paid unemployment benefits to Defendant in reliance on

those certifications.

      20.    The Agency determined, in fact, McGill was ineligible for

unemployment benefits because she was working full-time for Cellco Partnership.

      21.    The resulting debt to the Agency is nondischargeable under 11 U.S.C.

§ 523(a)(2) and Cohen v De La Cruz, 523 U.S. 213, 220-221 (1998), because McGill

obtained the benefits by false pretenses.


 COUNT II – NONDISCHARGEABILITY AS A GOVERNMENTAL PENALTY
                 PURSUANT TO 11 U.S.C. § 523(a)(7)

      22.    The Agency re-alleges and incorporates herein the allegations

contained in paragraphs 1 through 21.

      23.    The penalty portion of the debt is also nondischargeable as a

governmental penalty under 11 U.S.C. § 523(a)(7).

      24.    The penalty portion of the debt in the amount of $30,960.00 was

assessed pursuant to Mich. Comp. Laws § 421.54(b) which allows damages in

double the amount of restitution if restitution is less than $500.00 and quadruple

the amount of restitution if restitution is $500.00 or more.


                                            4

Case 2:20-bk-09868-DPC      Doc 16 Filed 12/02/20 Entered 12/02/20 12:53:04      Desc
                            Main Document    Page 4 of 6
      25.    This penalty portion of the debt is not compensation for actual

pecuniary loss, as it is a damage award that is above and beyond the actual loss

which was assessed as restitution. Mich. Comp. Laws § 421.54(b).


                                     DAMAGES

      26.    The Agency re-alleges and incorporates herein the allegations

contained in paragraphs 1 through 25.

      27.    McGill is therefore indebted to the Agency in a nondischargeable debt

in the amount of $5,418.00 in fraudulent overpaid benefits, $30,960.00 in statutory

penalties, and $2,709.00 in interest, for a total debt of $39,087.00.


                  CONCLUSION AND REQUEST FOR RELIEF

      The Agency requests that this Court enter an Order as follows:

      A.     McGill’s debt to the Agency in the amount of $39,087.00 is

nondischargeable;

      B.     McGill owes the Agency $350.00 in court costs;

      C.     The Agency is entitled to a Judgment in the full amount of $39,437.00,

together with all accrued interest; and

      D.     Such other and further relief as this Court deems appropriate.




                                           5

Case 2:20-bk-09868-DPC      Doc 16 Filed 12/02/20 Entered 12/02/20 12:53:04        Desc
                            Main Document    Page 5 of 6
                                           Respectfully submitted,

                                           Dana Nessel
                                           Attorney General

                                           /s/ Rebecca M. Smith
                                           Rebecca M. Smith (P72184)
                                           Assistant Attorney General
                                           Attorneys for Plaintiff
                                           Labor Division
                                           P.O. Box 30736
                                           Lansing, MI 48909
                                           (517) 335-1950
Dated: December 2, 2020                    Smithr72@michigan.gov




                                       6

Case 2:20-bk-09868-DPC    Doc 16 Filed 12/02/20 Entered 12/02/20 12:53:04   Desc
                          Main Document    Page 6 of 6
